IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                             AT JACKSON

             _______________________________________________________

                                    )
DONALD A. FRIEDMAN,                 )     Shelby County Circuit Court
                                    )     No. 66700 T.D.
   Plaintiff/Appellant.             )
                                    )
VS.                                 )     C.A. No. 02A01-9705-CV-00100
                                    )
JOHN B. LOWERY,

   Defendant/Appellee.
                                    )
                                    )
                                    )
                                                       FILED
                                    )
                                                 October 28, 1997
______________________________________________________________________________
                                                       Cecil Crowson, Jr.
From the Circuit Court of Shelby County at Memphis.    Appellate C ourt Clerk
Honorable Kay S. Robilio, Judge



Stewart C. Stallings, STEWART, WILKINSON AND WILSON, Memphis, Tennessee
Attorney for Plaintiff/Appellant.


Thomas Lee Hinson, Collierville, Tennessee
Attorney for Defendant/Appellee.



OPINION FILED:

REVERSED AND REMANDED


                                          FARMER, J.

CRAWFORD, P.J., W.S.: (Concurs)
HIGHERS, J.: (Concurs)
                 Plaintiff Donald A. Friedman appeals the trial court’s order which entered a judgment

in favor of Defendant/Appellee John B. Lowery in this action on a Guarantee Agreement. We

reverse the trial court’s judgment based on our conclusion that Lowery was not relieved of his

obligation as a guarantor under the Guarantee Agreement.



                 In December 1992, Friedman loaned $10,000 to Joe Cooper, who is not a party to this

proceeding. The loan was evidenced by an installment note, which required Cooper to repay the sum

of $10,000, together with interest thereon at the rate of eight percent (8%) per year, in accordance

with the following schedule: the sum of $66.67 on January 7, 1993, and the balance of $10,066.67

on February 7, 1993.



                 Friedman later agreed to loan $2,500 to Defendant Lowery. In consideration for the

loan, Lowery executed a “Guarantee Agreement” in which he agreed to guarantee the payment of

the Cooper loan, including interest, to Friedman. Specifically, Lowery agreed to repay the loan in

full upon the occurrence of two events: (1) Lowery’s divorce becoming final; and (2) Cooper failing

to pay the loan in full within five days of Lowery’s divorce being final.



                 In December 1993, Friedman and Cooper entered into a “Settlement Agreement”

agreeing to an extension of Cooper’s repayment of the $10,000 loan. Lowery did not object to the

extension of the Cooper loan and, in fact, by his own admission,1 he participated in negotiations

between Friedman and Cooper to extend the term of the loan. The Settlement Agreement extended

the term for repaying the loan by approximately eight years.



                 After making payments totaling only $1,025, Cooper defaulted on the loan. Friedman

then filed this lawsuit against Lowery seeking to recover on the Guarantee Agreement executed by

Lowery. At the time of trial, Lowery’s divorce was final. Accordingly, both of the conditions

specified in the Guarantee Agreement had occurred.



                 At the trial’s conclusion, the trial court entered a judgment in favor of Lowery.



       1
           Lowery’s testimony was introduced at trial by deposition.
Relying on the decision of Bank of Waynesboro v. Ghosh, 576 S.W.2d 759 (Tenn. 1979), the court

ruled that, “although [Lowery] had guaranteed a loan to Joe Cooper, the terms of the underlying

obligation were renegotiated such that [Lowery] was relieved of his obligation as a guarantor.”



               On appeal, Friedman contends that the trial court’s ruling was in error. We agree.

In Bank of Waynesboro v. Ghosh, our supreme court held that



               Given a noncommercial guarantor, where a principal and creditor,
               without the guarantor’s consent, make a binding agreement to
               extend the time of payment by the principal, the guarantor is
               discharged unless the creditor expressly reserves his rights against
               him.



Bank of Waynesboro, 576 S.W.2d at 762 (emphasis added) (footnote omitted). We conclude that

the foregoing rule of law does not apply in this case because Lowery’s own testimony reveals that

he consented to the extension of the loan between Friedman and Cooper.



               A guarantor is not released if he consents to the extension of time. See Travelers

Indem. Co. v. Rexnord, Inc., 389 A.2d 246, 248 (Pa. Commw. Ct. 1978); Lincoln v. Transamerica

Inv. Corp., 573 P.2d 1316, 1318 (Wash. 1978) (en banc); see also Bank of Tennessee v. Collier,

1987 WL 6787, at *3 (Tenn. App. Feb. 18, 1987). The guarantor’s consent may be given either

before or after the extension is made, and such consent need not be in writing. Travelers, 389 A.2d

at 248; Lincoln, 573 P.2d at 1318. Where the guarantor is aware of the extension and acquiesces

in it, such consent will be inferred. Travelers, 389 A.2d at 248.



               In the present case, Lowery’s testimony revealed that he was aware that Friedman and

Cooper were renegotiating the repayment terms of the loan, that he actually participated in some of

the negotiations for extending the loan, and that he never objected to the extension. Under these

circumstances, we hold that, as a matter of law, the Settlement Agreement did not relieve Lowery

of his obligation as a guarantor under the Guarantee Agreement.



               The trial court’s judgment is reversed and this cause remanded for further proceedings

consistent with this opinion. Costs of this appeal are taxed to Appellee, for which execution may
issue if necessary.



                                 ____________________________________
                                 FARMER, J.



______________________________
CRAWFORD, P.J., W.S. (Concurs)



______________________________
HIGHERS, J. (Concurs)